                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

 Manetirony Clervrain,                                       Case No.: 6:21-cv-00021-SAL

                      Plaintiff,

 v.
                                                               OPINION AND ORDER
 Henry McMaster,


                      Defendant.




      This matter is before the Court for review of the January 22, 2021 Report and Recommendation

(“Report”) of United States Magistrate Judge Kevin F. McDonald, made in accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 7]. In the Report, the

Magistrate Judge recommends the District Court dismiss this action without prejudice and without

issuance and service of process and sanction the plaintiff $402.00 for filing this frivolous action.

Id. Plaintiff filed objections to the Report on March 3, 2021. [ECF No. 14]. Defendant did not

reply to Plaintiff’s objections, and the time to do so has passed. Id. For the reasons outlined herein,

the Court adopts the Report in its entirety.

                        REVIEW OF A MAGISTRATE JUDGE’S REPORT

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report to which specific objections have

been made, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C.

§ 636(b)(1). A district court, however, is only required to conduct a de novo review of the specific

                                                  1
portions of the Magistrate Judge’s Report to which an objection is made. See id.; Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. Of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In the

absence of specific objections to portions of the Report, this Court is not required to give an

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983). Thus, the Court must only review those portions of the Report to which the party has made

a specific written objection. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005).

   “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than just a reassertion of

arguments from the pleading or a mere citation to legal authorities. See Workman v Perry, No.

6:17-cv-00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must

“direct the court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

   “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Heath and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).




                                                2
                                             DISCUSSION

   Plaintiff’s objections are generally stated, nonspecific, and conclusory. A specific objection

must “direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Here, Plaintiff’s

objections fail to direct the court to any specific portion of the Magistrate’s proposed findings and

recommendations. Instead, the objections reassert arguments from the pleadings, generally

denounce legal processes, claim Plaintiff’s detention was illegal, and ask this Court to grant the

Plaintiff access to electronic dockets with citation to irrelevant caselaw as support. See [ECF No.

14]. The objections fail to direct this Court to any specific portion of the Report. See id.

Accordingly, the objections have the same effect as would a failure to object.

   Having found that Plaintiff fails to articulate a specific written objection, the Court reviews the

entire Report for clear error. Staley, 2007 WL 821181, at *1 (citing Diamond, 416 F.3d at 315;

Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47). After a thorough review of the Report, the

applicable law, and the record of this case in accordance with the applicable standard of law, the

Court adopts the Report in its entirety and hereby incorporates the Report by reference.

                                            CONCLUSION

   After a thorough review of the Report, the applicable law, and the record of this case, the Court

finds no clear error, adopts the Report, and incorporates the Report by reference herein.

Accordingly, this action is DISMISSED without prejudice, without issuance and service of

process, and without leave to amend. Further, the Plaintiff is SANCTIONED $402.00, payable to

the Clerk of Court at 300 East Washington Street, Greenville, SC 29601, for filing this frivolous

action. It is further ordered that, in the event Plaintiff attempts to file another action in this Court

before payment of the sanction, the Clerk of Court is authorized to assign civil action numbers (for



                                                   3
docket control purposes) so that the Court may (1) instruct the plaintiff to pay the sanctions (and

if the sanctions are not paid, dismiss the action without prejudice and without issuance and service

of process) or (2) certify that the action is not frivolous.



        IT IS SO ORDERED.

                                                               /s/Sherri A. Lydon
        June 23, 2021                                          Sherri A. Lydon
        Florence, South Carolina                               United States District Judge




                                                   4
